      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 1 of 19 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

XMS CAPITAL PARTNERS, LLC,                   )
                                             )
       Opposer,                              )       Civil Action No. ____________
                                             )
                      v.                     )       JURY DEMANDED
                                             )
XLS PARTNERS, INC.                           )
                                             )
       Applicant.                            )
                                             )

                                         COMPLAINT

       Plaintiff XMS Capital Partners, LLC, through its undersigned attorneys, for its Complaint

against Defendant XLS Partners, Inc., herewith alleges as follows:

                     NATURE AND STATUTORY BASIS OF ACTION

       1.      This is an action for service mark infringement under 15 U.S.C. §§ 1114 and

1125(a), for cybersquatting and cyberpiracy under 15 U.S.C. § 1125(d), for violation of the State

of Illinois’ Uniform Deceptive Trade Practices Act, 815 ILCS 510, and for unfair competition

under Illinois common law.

                                        THE PARTIES

       2.      Plaintiff XMS Capital Partners, LLC (“XMS”) is a Delaware limited liability

company having its principal place of business at 321 North Clark Street, Suite 2440, Chicago,

Illinois 60654. XMS is the exclusive owner of all right, title and interest in and to United States

Service Mark Registration No. 5,108,388 for the mark XMS CAPITAL (disclaiming

“CAPITAL”) (“the XMS Registration”). XMS is also the exclusive owner of all right, title and

interest in and to a number of unregistered service marks, as set forth in Paragraph 10

hereinbelow.
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 2 of 19 PageID #:2



       3.      XMS has been in the business of providing financial advisory services in the

fields of mergers and acquisitions, corporate finance, capital markets and restructuring for twelve

years, with XMS’s founders each having over thirty years of experience in this field. During

those twelve years, XMS has established itself as a leading global financial services firm.

       4.      On information and belief, Defendant XLS Partners Inc. (“XLS”) is an Illinois

corporation having its principal place of business at 770 Beacon Street, Suite A, West Dundee,

Illinois 60118, together with a Chicago office at 150 N. Wacker Dr., Suite 3025, Chicago,

Illinois 60606. On information and belief, XLS offers similar and related financial advisory

services, including consultation in the fields of business mergers and acquisitions, financial

advising in the field of mergers and acquisitions, and investment banking services.

                                 JURISDICTION AND VENUE

       5.      Jurisdiction over this Complaint is expressly conferred on this Court pursuant to

15 U.S.C. § 1121, and 28 U.S.C. §§ 1331, 1338 and 1367.

       6.      On information and belief, XLS is doing business in the State of Illinois, because

it is an Illinois-based corporation, and because XLS has an office located in, and offers its

services to residents and other businesses within, the State of Illinois.

       7.      On information and belief, personal jurisdiction over XLS is vested with this

Court pursuant to one or more subsections of 735 ILCS 5/2-209(a)-(c).

       8.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)-(3).

                         XMS’S BUSINESS AND SERVICE MARKS

       9.      XMS was first established in August 2006 with the goal of creating a different

kind of investment banking boutique, in which relationships are paramount over transactional

velocity.   XMS aims to render long-term investment advice to clients across their critical

strategic and financial areas of concern. Since 2006, XMS has grown into a global, independent


                                                  2
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 3 of 19 PageID #:3



financial services firm, providing investment banking, asset management and merchant banking

services to its clients. XMS now has offices in Chicago, London and Dublin, with strategic

relationships in Germany, Japan, China and India.

       10.     As noted above, XMS is the exclusive owner of all right, title and interest in and

to the XMS Registration. XMS is also the exclusive owner of all right, title and interest in and to

a number of unregistered service marks, including the word mark XMS, the word mark XMS

CAPITAL PARTNERS, and the XMS CAPITAL PARTNERS Logo mark shown below:




       11.     XMS uses the XMS, XMS CAPITAL, and XMS CAPITAL PARTNERS Logo

marks (collectively the “XMS Marks”) in association with the provision of capital investment

and capital investment consulting, corporate finance services, namely, consultation in the field of

capital structure, financial restructuring services, strategic corporate financial advisory services,

and venture capital advisory services, together with investment banking, asset management and

strategic consulting in the fields of mergers and acquisitions, corporate finance, capital markets

and restructuring (collectively, the “XMS Services”).

       12.     The XMS Registration was filed on April 26, 2016 and registered on December

27, 2016, for “Capital investment; capital investment consulting; Corporate finance services,

namely, consultation in the field of capital structure; Consultancy of capital investment; financial

restructuring services; Strategic corporate financial advisory services; Venture capital advisory

services” in Class 36. A copy of the XMS Registration is attached hereto as Exhibit A. The




                                                 3
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 4 of 19 PageID #:4



XMS Registration claims a date of first use for the XMS CAPITAL mark since at least as early

as June 2007. See Exhibit A.

       13.     The XMS Registration is valid, subsisting, in full force and effect. The XMS

Registration certificate attached as Exhibit A is prima facie evidence of the validity of the XMS

CAPITAL mark, as well as XMS’s ownership and exclusive right to use that mark in connection

with the identified services. 15 U.S.C. § 1057(b).

       14.     XMS has invested considerable money, time, and effort into the development of

the XMS Marks for use in connection with the XMS Services. The XMS Marks have become

assets of immense value for XMS, and for customers and potential customers of the XMS

Services, serve as immediately recognizable and well-known indicators of source of the

company’s high-quality services. By way of XMS’s extensive advertising, promotion and sale

of the XMS Services, under the XMS Marks, XMS has developed enormous goodwill in the

XMS Marks.

       15.     XMS and its services have been featured in articles from leading financial news

sources, such as the Wall Street Journal and Bloomberg News. One recent article featuring XMS

in Bloomberg from September 2017 credited XMS with advising billionaire investor Carl Icahn

and his company in association with the sale of an engine parts business out of Federal Mogul.

The April 2018 press release of Icahn Enterprises confirmed XMS’s role as its exclusive

financial advisor in the sale of the entire Federal Mogul business to Tenneco—for $5.4 billion.

Copies of the Bloomberg article and the Icahn Enterprises press release are attached hereto as

Exhibit B.




                                                4
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 5 of 19 PageID #:5



       16.      In addition to its XMS Registration and its common law rights in its XMS Marks,

XMS operates a website at <xmscapital.com>, through which it advertises its services, and

explains its services as follows:

             We provide tailored advice on mergers, acquisitions, divestitures, debt and
             equity alternatives, restructurings, valuation shareholder value and capital
             structure to companies and institutions across the globe.

A copy of an XMS website screen is attached as Exhibit C. The same webpage explains that

XMS offers “advice based on a broad set of investment banking capabilities developed through

an established track record of advisory experience,” and summarizes XMS’ financial advisory

services in the fields of mergers and acquisitions, corporate finance, capital markets and

restructuring. See Exhibit C.

       17.      The XMS website also prominently features a composite word and design mark—

the XMS CAPITAL PARTNERS Logo mark noted above, where the identity acronym “XMS”

appears directly above the word “PARTNERS,” as shown below:




  XLS’S INFRINGEMENT OF XMS’S SERVICE MARK RIGHTS & CYBERPIRACY

       18.      On February 28, 2018, Defendant (XLS Partners, Inc) filed U.S. Service Mark

Application Serial No. 87/814,479 (the “XLS Application”) seeking registration of the mark

XLS, for “business acquisition and merger consultation” in International Class 35, and for

“investment banking services; financial advising in the field of mergers and acquisitions” in

International Class 36 (collectively, the “XLS Services”), as indicated by its publication in the

August 14, 2018 Official Gazette.


                                               5
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 6 of 19 PageID #:6



       19.     Despite that filing in February 2018, however, XLS Partners, Inc. did not exist as

an Illinois corporation at that time. Rather, the entity now known as XLS Partners, Inc. (an

Illinois corporation) did not exist until May 3, 2018—when the corporation’s name was changed

from CFA Chicago, Ltd. to XLS Partners, Inc.

       20.     On June 20, 2018, Defendant filed an Amendment to Allege Use with the United

States Patent & Trademark Office (USPTO), together with specimens of use comprising

Defendant’s website. Like XMS’s website, Defendant’s website highlights Defendant’s advisory

services relative specifically to mergers and acquisitions, divestitures, structuring deals, debt and

equity alternatives, and investment banking.

       21.     Defendant’s Amendment to Allege Use claimed a date of first use for the XLS

mark of June 1, 2018. After the USPTO accepted the Amendment to Allege Use, as of July 25,

2018, the XLS Application was slated to publish for opposition in the Official Gazette on August

14, 2018.

       22.     On July 26, 2018, the undersigned counsel for Plaintiff sent a demand letter to the

Chairman and Managing Partner of Defendant XLS Partners, Inc., Robert Contaldo, regarding

Plaintiff’s service mark rights in the XMS and XMS CAPITAL marks, and Plaintiff’s concerns

regarding the likelihood of consumer confusion between XMS and XLS—including a discussion

of instances of actual confusion that had already occurred in the marketplace. See Exhibit D.

The letter demanded, among other things, that Defendant cease using the marks XLS and XLS

PARTNERS, voluntarily abandon the XLS Application, and assign the domain name

<xlspartners.com> to Plaintiff. Id. The letter also informed Defendant that Plaintiff was aware of

the XLS Application and its upcoming publication date, and intended to file a Notice of

Opposition against that application—if the dispute was not resolved. Id.




                                                 6
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 7 of 19 PageID #:7



         23.   The XLS Application published for opposition on August 14, 2018.

         24.   On August 17, 2018, counsel for Defendant sent the undersigned counsel for

Plaintiff a response letter denying that Defendant’s use of the mark XLS, and that its XLS

Application, was likely to result in confusion with Plaintiff’s service mark rights in the XMS

Marks.

         25.   On August 30, 2018, Plaintiff filed a Notice of Opposition with the Trademark

Trial & Appeal Board (TTAB) of the USPTO. That same day, the TTAB issued an Order

instituting the opposition proceeding, and setting the deadline for Defendant’s Answer to the

Notice of Opposition on October 9, 2018.

         26.   On August 31, 2018, the undersigned counsel for Plaintiff sent a follow-up

demand letter to counsel for Defendant attaching a copy of the Notice of Opposition, as filed,

and reiterating Plaintiff’s demand that Defendant cease using the XLS mark and abandon the

XLS Application. See Exhibit E. In addition, the letter expressly identified a number of different,

alternative marks that Defendant could use, without objection by Plaintiff, to render confusion

less likely between Plaintiff’s and Defendant’s respective marks.          Id. Specifically, since

Defendant had explained in its advertising that its name was intended to evoke the Latin term

“Excelsis” (sometimes pronounced in English as “Excelsius”), Plaintiff suggested that Defendant

use the acronyms XLCS or XLSIS, amongst others, instead of the mark XLS. Id.

         27.   On October 8, 2018, Defendant submitted to the TTAB a document expressly

withdrawing the XLS Application. That same day, Defendant’s counsel emailed counsel for

Plaintiff regarding its withdrawal of the XLS Application, and attached a letter notifying Plaintiff

that (1) Defendant had filed a new service mark application, U.S. Service Mark Application

Serial No. 88/147,033 for the mark “XLCS”; (2) Defendant “intends to phase out its use of the




                                                 7
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 8 of 19 PageID #:8



XLS mark as soon as practicable and within one year of today’s date” (i.e., by October 8, 2019);

and (3) the domain name <xlspartners.com> “will not be transferred to” Plaintiff. See Exhibit F.

       28.     One week later, the TTAB issued an Order sustaining and terminating the

opposition proceeding, and the XLS Application was deemed abandoned as of October 15, 2018.

       29.     Since the XLS Application was deemed abandoned, the parties have engaged in

further discussions towards attempting to fully resolve the dispute—although Defendant appears

to be less motivated to achieve that result. First, despite noting its alleged “intent” to “phase out

its use of the XLS mark” by October 8, 2019 at the latest, Defendant has refused to agree to

cease using that XLS mark by any date certain. For example, Plaintiff will not allow Defendant

to continue using the XLS mark for a full year, particularly because Plaintiff is already aware of

instances of actual confusion in the marketplace. Despite Plaintiff’s concerns, however,

Defendant remains unwilling to agree to cease usage of the XLS mark until at least March 31,

2019, and Defendant remains unwilling to commit any such agreement to writing.

       30.     Second, Defendant has refused to agree to any transfer or future limitations on its

registration and/or use of the domain name <xlspartners.com>. As noted above, Defendant has

refused to assign that domain name to Plaintiff in its letter dated October 8, 2018. In subsequent

discussions, however, Defendant has not agreed to stop using that domain name altogether, even

though it will have no lawful reason to do so after the unidentified date upon which Defendant

agrees to stop using the XLS mark. Since Defendant has refused to stop using the domain name

<xlspartners.com>, on information and belief, Defendant intends to continue using the domain

name to attempt to divert website visitors who may intend to search for or visit a website

associated with XMS, and not with XLS.




                                                 8
      Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 9 of 19 PageID #:9



       31.     Third, and perhaps most importantly, while Plaintiff has proposed a reasonable

Settlement Agreement that addresses the need for express terms under which Defendant will stop

its use of the XLS mark, and associated future limitations on its use, Defendant has steadfastly

refused to enter into any written settlement agreement. See Exhibit G (noting that XLS “does

not believe a written settlement agreement is warranted”). Notably, in this December 7 letter in

which Defendant took the position, in writing, that it will not enter into any written settlement

agreement, Defendant also noted that it only “intends” to cease using the XLS mark by March

31, 2019. Of course, since Defendant has refused to enter into any written agreements or

actually commit to ceasing usage of the XLS mark by March 31, 2019, Plaintiff has no assurance

that its trademark rights will not continue to be infringed for the indefinite future.

       32.     In short, Defendant continues to refuse to enter into any form of settlement

agreement to memorialize any terms to resolve this matter. Defendant has likewise refused to

make any firm commitment to ceasing usage of the mark XLS or any confusingly similar mark,

or to accept any limitations on its winddown usage of the XLS mark (assuming it is even

winding down its usage of the XLS mark), and continues to refuse to halt the use of its infringing

<xlspartners.com> domain name, in which the accused mark continues to be featured.

       33.     Upon information and belief, at the time Defendant first considered adopting the

XLS mark and/or filed the XLS Application, Applicant had constructive knowledge of XMS’s

rights, by virtue of the registration of the XMS CAPITAL Registration on the Principal Register.

Further, at that time, Applicant is believed to have had actual knowledge of XMS’s rights in the

XMS Marks in connection with the XMS Services.

       34.     Applicant’s website features an XLS logo that is remarkably similar to the

identity portion of the XMS logo shown above, as demonstrated below:




                                                  9
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 10 of 19 PageID #:10




             The XMS Logo Identity                                The XLS Logo




       COUNT I: SERVICE MARK INFRINGEMENT UNDER 15 U.S.C. § 1114(a)

       35.     Plaintiff hereby adopts and reavers each of the allegations contained in

Paragraphs 1 through 34 above, inclusive.

       36.     Defendant has committed federal service mark infringement under Section 32 of

the Lanham Act, 15 U.S.C. § 1114.

       37.     Defendant’s earliest use of the XLS mark, whether counted via the February 2018

filing date for the XLS Application or the eventual claimed first date of use for the XLS

Application, June 1, 2018, occurred long after XMS’s first use of the XMS Marks for the XMS

Services, long after the USPTO issued the XMS Registration—and long after Defendant’s actual

and constructive knowledge of Plaintiff’s use of its XMS marks.

       38.     Plaintiff is the owner of all right, title, interest, and the goodwill in and to its

registered XMS CAPITAL service mark, as reflected in the XMS Registration, U.S. Reg. No.

5,108,388. Plaintiff’s service mark rights in the XMS Registration are valid and enforceable.

Plaintiff’s distinctive XMS CAPITAL service mark has acted and continues to act as a source

indicator in the marketplace for the XMS Services. Further, the XMS CAPITAL mark is

recognized by consumers as an indicator of the high-quality services associated with the XMS

CAPITAL brand, and as a result of the substantial effort of Plaintiff in marketing the XMS

Services under that brand in the United States.


                                                  10
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 11 of 19 PageID #:11



       39.      The marks XLS and XLS PARTNERS are confusingly similar in sight, sound,

connotation and commercial impression to the XMS CAPITAL service mark, particularly in

view of the descriptive nature of the trailing term “CAPITAL” in the XMS CAPITAL

Registration.

       40.      The XLS Services are similar and highly related to the XMS Services. Plaintiff

and Defendant both offer advice and consulting in the field of mergers and acquisitions and

investment banking services.

       41.      Defendant’s use of the marks XLS and XLS PARTNERS is likely to result in

confusion with Plaintiff’s registered XMS CAPITAL service mark.

       42.      Defendant’s use of the marks XLS and XLS PARTNERS has already resulted in

actual instances of confusion with Plaintiff’s registered XMS CAPITAL service mark.

       43.      Defendant’s use of the mark XLS or the mark XLS PARTNERS for the XLS

Services is likely to cause confusion in the minds of the public, and is likely to deceive

consumers as to the source or origin of those services, and is likely to mislead consumers, all to

XMS’s damage. The public, upon seeing the XLS Marks in connection with the XLS Services,

would be deceived or confused into believing that such services originate, are affiliated with, or

are endorsed by XMS.

       44.      On information and belief, Defendant has acted and continues to act with

knowledge of Plaintiff’s service mark rights, and has thus willfully infringed upon Plaintiff’s

rights in and to its distinctive XMS CAPITAL mark.

       45.      By reason and as a direct result of these acts of unfair competition and service

mark infringement by Defendant, Plaintiff has suffered great and irreparable damage, the full

extent of which is currently unknown, while Defendant is positioned for unjust enrichment on




                                               11
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 12 of 19 PageID #:12



account of Plaintiff’s goodwill and reputation, at Plaintiff’s substantial expense. Plaintiff will

continue to suffer great and irreparable damage unless and until Defendant is enjoined by this

Court.




         COUNT II: SERVICE MARK INFRINGEMENT UNDER 15 U.S.C. § 1125(a)

         46.   Plaintiff hereby adopts and reavers each of the allegations contained in

Paragraphs 1 through 45 above, inclusive.

         47.   Defendant has committed federal service mark infringement under Section 43(a)

of the Lanham Act, 15 U.S.C. § 1125(a).

         48.   Plaintiff is the owner of all right, title, interest and goodwill in and to its

unregistered service marks XMS and XMS CAPITAL PARTNERS, which are used in

association with the XMS Services. Plaintiff’s service mark rights in the unregistered service

marks XMS and XMS CAPITAL PARTNERS are valid and enforceable. Plaintiff’s distinctive

XMS and XMS CAPITAL PARTNERS marks have acted, and continue to act, as source

indicators in the marketplace for the XMS Services. Further, the XMS mark is recognized by

consumers as an indicator of the high quality services associated with the XMS and XMS

CAPITAL PARTNERS marks, and as a result of the substantial effort of Plaintiff in marketing

the XMS Services under those marks in the United States.

         49.   The marks XLS and XLS PARTNERS are confusingly similar in sight, sound,

connotation and commercial impression to Plaintiff’s unregistered XMS and XMS CAPITAL

PARTNERS service marks.




                                               12
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 13 of 19 PageID #:13



         50.   The XLS Services are similar and highly related to the XMS Services. Plaintiff

and Defendant each offer advice and consulting in the field of mergers and acquisitions and

investment banking services.

         51.   Defendant’s use of the marks XLS and XLS PARTNERS is likely to result in

confusion with Plaintiff’s unregistered XMS and XMS CAPITAL PARTNERS service marks.

         52.   Defendant’s use of the marks XLS and XLS PARTNERS has already resulted in

actual instances of confusion with Plaintiff’s unregistered XMS and XMS CAPITAL

PARTNERS service marks.

         53.   Defendant’s use of the mark XLS or the mark XLS PARTNERS for the XLS

Services is likely to cause confusion in the minds of the public, and is likely to deceive

consumers as to the source or origin of those services, and is likely to mislead consumers, all to

XMS’s damage. The public, upon seeing the XLS Mark in connection with the XLS Services,

would be deceived or confused into believing that such services originate, are affiliated with, or

are endorsed by XMS.

         54.   On information and belief, Defendant has acted and continues to act with

knowledge of Plaintiff’s service mark rights, and has thus willfully infringed upon Plaintiff’s

rights in and to its distinctive XMS and XMS CAPITAL PARTNERS marks.

         55.   By reason and as a direct result of these acts of unfair competition and service

mark infringement by Defendant, Plaintiff has suffered great and irreparable damage, the full

extent of which is currently unknown, while Defendant is positioned for unjust enrichment on

account of Plaintiff’s goodwill and reputation, at Plaintiff’s substantial expense. Plaintiff will

continue to suffer great and irreparable damage unless and until Defendant is enjoined by this

Court.




                                               13
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 14 of 19 PageID #:14



              COUNT III: CYBERSQUATTING UNDER 15 U.S.C. § 1125(d)

        56.   Plaintiff hereby adopts and reavers each of the allegations contained in

Paragraphs 1 through 55 above, inclusive.

        57.   Defendant has committed cybersquatting under the Anticybersquatting Consumer

Protection Act (ACPA), 15 U.S.C. § 1125(d).

        58.   Plaintiff is the owner of all right, title, interest and goodwill in and to its

registered XMS CAPITAL service mark, as reflected in the XMS CAPITAL Registration, U.S.

Reg. No. 5,108,388. The XMS CAPITAL service mark was registered, and was distinctive at

the time that Defendant registered the domain name <xlspartners.com> (the “XLS Domain

Name”).

        59.   Plaintiff is also the owner of all right, title, interest and goodwill in and to its

unregistered XMS and XMS CAPITAL PARTNERS service marks. Those two service marks

were distinctive at the time that Defendant registered the XLS Domain Name.

        60.   Defendant’s XLS Domain Name contains the wording “xlspartners,” a character

string that is identical or confusingly similar to Plaintiff’s registered XMS CAPITAL service

mark.

        61.   Defendant’s XLS Domain Name contains the wording “xlspartners,” a character

string that is identical or confusingly similar to Plaintiff’s unregistered XMS and XMS

CAPITAL PARTNERS service marks.

        62.   Defendant has a bad faith intent to profit from Plaintiff’s XMS, XMS CAPITAL

PARTNERS and XMS CAPITAL service marks—by continuing to use the XLS domain name.

        63.   Because the character string “XLS” differs from the character string “XMS” by

only one letter. Each of those two letters (“L” and “M”) utilize a similar phonetic sound and are




                                               14
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 15 of 19 PageID #:15



located near each other on a standard typing keyboard. As such, it is possible and indeed likely

that one or more consumers would inadvertently type “XLS” when intending to type “XMS” in

the URL box of their web browser.

       64.     By reason and as a direct result of these acts of cybersquatting by Defendant,

Plaintiff has suffered great and irreparable damage, the full extent of which is currently

unknown, while Defendant is positioned for unjust enrichment on account of Plaintiff’s goodwill

and reputation, at Plaintiff’s substantial expense. Plaintiff will continue to suffer great and

irreparable damage unless and until Defendant is enjoined by this Court.




      COUNT IV: ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                           UNDER 815 ILCS 510

       65.     Plaintiff hereby adopts and reavers each of the allegations contained in

Paragraphs 1 through 64 above, inclusive.

       66.     On information and belief, XLS’s acts described herein have been made with the

result of causing a likelihood of confusion, or of a misunderstanding as to the source,

sponsorship, or approval of the XLS services.

       67.     Defendant’s acts constitute a violation of Illinois’ Uniform Deceptive Trade

Practices Act, 815 ILCS 510.

       68.     Upon information and belief, Defendant has willfully engaged in the deceptive

trade practices complained of herein.

       69.     Defendant’s aforesaid acts have caused and, unless such acts are restrained by this

Court, will continue to cause great and irreparable injury to Plaintiff.




                                                 15
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 16 of 19 PageID #:16



       70.     Defendant’s statutory violations and other wrongful acts have injured and threaten

to continue to injure Plaintiff, including loss of customers, dilution of goodwill, confusion of

existing and potential customers, and injury to its reputation.

       71.     Defendant has realized revenue and profits by virtue of its wrongful acts that it

otherwise would not have obtained and to which it is not entitled.

       72.     Plaintiff has also been injured and will continue to incur attorneys’ fees and costs

in bringing the present action.

       73.     Plaintiff has no adequate remedy at law for the wrongful actions of Defendant.



       COUNT V: UNFAIR COMPETITION UNDER ILLINOIS COMMON LAW

       74.     Plaintiff hereby adopts and reavers each of the allegations contained in

Paragraphs 1 through 73 above, inclusive.

       75.     On information and belief, XLS’s acts described herein have been made with the

result of causing a likelihood of confusion, or of a misunderstanding as to the source,

sponsorship, or approval of the XLS services, and with the result of unjustly enriching Defendant

at the expense of Plaintiff.

       76.     Defendant’s acts constitute unfair competition under Illinois common law.

       77.     Defendant’s aforesaid acts have caused and, unless such acts are restrained by this

Court, will continue to cause great and irreparable injury to Plaintiff.

       78.     Defendant’s wrongful acts have injured and threaten to continue to injure

Plaintiff, including loss of customers, dilution of goodwill, confusion of existing and potential

customers, and injury to its reputation.




                                                 16
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 17 of 19 PageID #:17



       79.     Defendant has realized revenue and profits by virtue of its wrongful acts that it

otherwise would not have obtained and to which it is not entitled. As a result of this, Defendant

has been unjustly enriched by its unlawful conduct.

       80.     Plaintiff has also been injured and will continue to incur attorneys’ fees and costs

in bringing the present action.

       81.     Plaintiff has no adequate remedy at law for the wrongful actions of Defendant.


                                      PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for the following relief:

       A.      That this Court find that Plaintiff owns valid and enforceable service mark rights

in its registered XMS service mark;

       B.      That this Court find that Plaintiff owns valid and enforceable service mark rights

in its unregistered XMS and XMS CAPITAL PARTNERS service marks;

       C.      That this Court find that Defendant has unlawfully, and without authorization,

infringed upon Plaintiff’s service mark(s), and has engaged in unfair competition, both in

violation of the Lanham Act, 15 U.S.C. §§ 1114, 1125(a), et seq., and has done so willfully;

       D.      That this Court find that Defendant has unlawfully committed cybersquatting in

violation of the ACPA, 15 U.S.C. § 1125(d);

       E.      That this Court find that Defendant is in violation of Illinois’ Uniform Deceptive

Trade Practices Act, 815 ILCS 510 and has unfairly competed under Illinois common law, and

that the violations have been performed willfully;

       F.      That Defendant and its officers, agents, servants, employees, attorneys, and all

other persons in active concert and/or participation with it who receive notice, be preliminarily

and permanently enjoined and restrained from:



                                                17
    Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 18 of 19 PageID #:18



               i.          Infringement of Plaintiff’s service marks;

             ii.           Engaging in deceptive trade practices and unfair competition;

             iii.          Cybersquatting on the XLS Domain Name and any other domain name

                           incorporating an “xls” or similar element;

             iv.           Using Plaintiff’s    XMS,     XMS CAPITAL and            XMS    CAPITAL

                           PARTNERS service marks in United States commerce.

       G.           That an accounting be held and judgment rendered for damages sustained by

Plaintiff on account of Defendant’s service mark infringement and unfair competition;

       H.           That an accounting be held and judgment rendered for damages sustained by

Plaintiff on account of Defendant’s cybersquatting;

       I.       That an accounting be held and judgment rendered for damages sustained by

Plaintiff on account of Defendant’s engaging in deceptive trade practices;

       J.       That this Court assess pre-judgment and post-judgment interest against Defendant

for the amount awarded to Plaintiff; and

       K.           That this Court award reasonable attorney fees, taxable costs and such other and

further relief to Plaintiff as deemed just and lawful.




                                            JURY DEMAND

        Plaintiff requests a trial by jury as to all issues triable to a jury.

                                                          Respectfully submitted,

                                                          XMS CAPITAL PARTNERS, LLC

Dated: December 31, 2018                                  By:    /s/Richard D. Harris
                                                          Richard D. Harris, Esq.
                                                          Barry R. Horwitz, Esq.
                                                          GREENBERG TRAURIG, LLP


                                                    18
Case: 1:18-cv-08549 Document #: 1 Filed: 12/31/18 Page 19 of 19 PageID #:19



                                         77 West Wacker Drive, Suite 3100
                                         Chicago, Illinois 60601
                                         Telephone: 312-456-8400
                                         Facsimile: 312-456-8435

                                         Counsel for Plaintiff XMS CAPITAL
                                         PARTNERS, LLC




                                    19
